DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I & Specie 1 (claims 1-4) in the reply filed on 7/16/2022 is acknowledged.

Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (DE102010043220).

Regarding claim 1 – Lim teaches a wiring substrate (figs. 1 & 4, element 2/15) comprising a substrate body (3 [paragraph 0047] Lim states, “printed circuit board 3”) formed of an insulating material ([paragraph 0047] Lim states, “a printed circuit board of FR4 or a ceramic as a base material”), the substrate body having a front surface (4 [paragraph 0047] Lim states, “front side 4”), a back surface (lower surface opposite to the front surface 4), and a side surface (curved edge/flat edge as shown in figure 1) located between the front surface and the back surface (claimed structure shown in figure 1), wherein, in a plan view which is a view from the front surface (4), an outline of the substrate body (3) includes a plurality of curved portions (figure 1 shows two curved portions connecting to two straight portions) separated from one another and a plurality of straight portions each located between adjacent ones of the plurality of curved portions (claimed structure shown in figure 1), and wherein, in the plan view, a total length of the plurality of curved portions is at least 40% of a sum of the total length of the plurality of curved portions and a total length of the plurality of straight portions (figure 1 shows two semicircular portions connected to two straight portions wherein the semicircular portions definitively cover over 40% of the total length of the outer edge).

Regarding claim 2 – Lim teaches the wiring substrate according to claim 1, wherein, in the plan view (fig. 1), the plurality of curved portions (see curved portions of the outer edge as shown in figure 1) correspond to a plurality of portions of an imaginary true circle (figure 1 shows an “imaginary true circle” and appears consistent with that of the claimed invention), an imaginary ellipse, or an imaginary elongated circle which represents a product outline.

Regarding claim 3 – Lim teaches the wiring substrate according to claim 1, wherein, in the plan view (see fig. 1), each straight portion is located outward in relation to ends of the curved portions located on opposite sides of the straight portion, the ends of the curved portions being located adjacent to the straight portion (figure 1 shows the claimed structure and appears consistent with that of the claimed invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Chung (US PG. Pub. 2016/0109071).

Regarding claim 4 – Lim teaches the wiring substrate according to claim 1, at least one insulating layer (fig. 4, circuit board material of element 18) defines recesses (see recess shown at back side element 17) which are formed at the straight portions and are open toward an outside of the straight portions in the plan view (claimed structure shown in annotated figure 4 below).
 	Lim fails to teach wherein the substrate body is composed of a plurality of insulating layers stacked together.
 	Chung teaches a substrate body (figs. 1-2, 1 [paragraph 0017] Chung states, “circuit substrate 1”) that is composed of a plurality of insulating layers (layers 10 and 12 [paragraph 0017] Chung states, “an insulation base layer 10…an insulation covering layer 12”) stacked together.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring substrate as taught by Lim with the substrate body being composed of a plurality of insulating layers stacked together as taught by Chung because a multilayer circuit board is known to provide increased circuit density (allowing for multiple layers of circuit wirings/traces and via connections).


    PNG
    media_image1.png
    646
    1341
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Westberg et al. (US PG. Pub. 2008/0101043) discloses a gauge circuit board holding device.
Hantusch (US Patent 4288808) discloses circuit structures including integrated circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847